Citation Nr: 0125573	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for degenerative joint and 
disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service with the United States Marine 
Corps from February 1967 to January 1971.  He was employed by 
the Virginia Army National Guard from October 1966 to October 
1997.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for 
degenerative joint and disc disease of the cervical spine.


REMAND

When the veteran submitted his January 2000 VA Form 9, Appeal 
to Board of Veterans' Appeals, he requested a hearing before 
the Board at the RO.  Such hearing was scheduled for 
September 13, 2001.  The veteran failed to appear for this 
hearing.  However, on September 24, 2001 the Board received a 
statement from the veteran, dated September 19, 2001, 
requesting that another hearing be scheduled.  He explained 
that he had difficulty understanding the date of his hearing 
as it was printed on the notification, and believed that his 
hearing was actually scheduled for September 19, 2001.  He 
indicated that he had new evidence to submit and expressed 
his belief that it would impact the outcome of his claim. 

Given the fact that the veteran misunderstood the date of his 
hearing and took prompt steps to request rescheduling once he 
determined the actual date of his originally scheduled 
hearing, it is determined that good cause has been shown and 
that pursuant to 38 C.F.R. § 20.704(c) (2001).  Therefore, 
the veteran should be rescheduled for a personal hearing at 
the RO before a traveling member of the Board.

Accordingly, this matter is hereby REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
personal hearing at the RO before a 
traveling member of the Board at the 
soonest available opportunity, with 
notice provided to both the veteran and 
his representative.

After providing the appellant with an opportunity to appear 
at a hearing before a member of the Board, the RO need not 
take any further adjudicatory action, but should return the 
claims folder to this Board for further appellate review.  
The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


